Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 6, 8-9, 20-22 and 52 are pending.  Claims 2-5, 7, 10-1, 23-51 and 53 are canceled.  
Claims 21-22 are withdrawn.  Claims 1, 6 and 20 are amended.   Claims 1, 6, 8-9, 20 and 52 are currently under examination.

Information Disclosure Statement
	The IDS filed 12/16/2021 has been reviewed. 
	
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The rejection of claims 1, 6, 8-9, 20 and 52 under 35 U.S.C. 103 as being unpatentable over Terahara et al. (EP 2,016,941 A1, of record) in view of Fleschhut et al. (US 2013/0331803 A1), Cleary et al. (US 2003/0170308 A1, of record) and Jain et al. (Percutaneous Penetration Enhancers. CRC Press, 2005. 333-348.) as evidenced by CABOT webpage for CAB-O-SIL (hereinafter “CABOT”) is maintained.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Terahara et al. teach a donepezil-containing transdermally absorbable preparation that comprises an adhesive composition comprising donepezil at 9-50 wt% of the adhesive composition, which may be present as the free base, and which exhibits reduced adverse side effects while still displaying therapeutic activity (abstract, [0008]-[0009]).  The adhesive composition may comprise an adhesive which is preferably polyisobutylene in an amount of 10-50 wt% (para [0012], [0014], [0030]-[0031]).  The composition may further contain a plasticizer which is preferably selected from liquid polybutene and diethyl sebacate, which is an ester of a dicarboxylic acid, the plasticizers may be present at 10-50 wt%, giving mixtures of polyisobutylene and polybutene that overlaps with the range recited in instant claims 1  and 6.(para [0032]-[0033]).  Terajara et al. further teach that the composition may contain an absorption enhancer which may include mixtures of oleic acid, methyl laurate, propylene 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
While Terahara et al. suggest the transdermal patch and adhesive matrix as discussed above, Terahara et al. fails to specifically exemplify an adhesive matrix that contains all of the claimed ingredients in the claimed percentages, nor the inclusion of a keto carboxylic acid as a lipophilic permeation enhancer.  Furthermore, while Terahara et al. suggest that the composition contains an ester of a dicarboxylic acid, Terahara et al. does not specifically teach that the composition comprises diethyl succinate or dimethyl succinate, the alpha hydroxy acid lactic acid or fumed silica. The teachings of Fleschhut et al., Cleary et al., and Jain et al. as evidenced by CABOT, help to cure these deficiencies.
Fleschhut teach a transdermal therapeutic system that contains an adhesive compound and a keto acid penetration enhancer (abstract).  The keto acid penetration enhancer is preferably the keto carboxylic acid levulinic acid at 1-50 wt% and that such a keto carboxylic acid improves skin permeability and at the same time retains sufficient tackiness of the adhesive (para [0081]-[0083], [0086]). 
Cleary et al. teach a hydrogel adhesive that can be used in transdermal drug delivery devices, such as a patch (abstract, para [0009], [0046], [0156], claims 74-75).  The hydrogel comprises an adhesive which may be polyisobutylene and may include a permeation enhancer, such as mixtures of DMSO, oleic acid as well as other compounds (para [0058], [0127]).  The hydrogel may further comprise a keratolytic agent, such as lactic acid, which will break down the outer layers of the skin to facilitate delivery of the active agent through the skin (para [0125]).   Additionally, Cleary et al. teaches that the hydrogel may comprise a filler, such as CAB-O-SIL, in order to control the degree of hydration when the adhesive is on the skin, and CABOT evidences that CAB-O-SIL is a fumed silica (Cleary et al., para [0073], 
Jain et al. teach more than 200 chemicals have been shown to enhance skin permeability to various drugs and that in vivo tests for permeability can be costly and time consuming (pg 320, para 2, 4).  Jain et al., however, teaches a high throughput in vitro screening method of penetration enhancer chemicals wherein the process can screen very large libraries of chemicals within a short period of time (IE 500-1,000 experiments per day) and without failure that exists with traditional tools (pg 327, para 3 to pg 328, para 2).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terahara et al., Flescchut et al. and Cleary et al. because all references are directed to transdermal compositions that comprise an adhesive matrix. One of ordinary skill in the art before the effective filing date of the claimed invention to provide a patch with an adhesive matrix that contains polyisobutylene as well as polybutene because Terahara et al. teach that polyisobutylene is a preferred adhesive and that polybutene is a preferred plasticizer.  Furthermore, inclusion of the permeation enhancers oleic acid, methyl laurate, propylene glycol monolaurate, and/or lauryl lactate would have been obvious to one of ordinary skill in the art based upon the teachings of Terahara et al. and an ordinarily skilled artisan would have been motivated to do so in order to facilitate the delivery of the donepezil free base transdermally.  
Regarding the inclusion of a keto carboxylic acid, such as levulinic acid, as Fleschhut et al. identified levulinic acid as a successful penetration enhancer that retains the tackiness of the adhesive in a transdermal patch, it would have been obvious to try the known penetration enhancer keto carboxylic 
It would have been obvious to one of ordinary skill in the art to substitute the alkyl succinate diethyl succinate of Cleary et al. for the alkyl sebacate of Terahara et al. because Cleary et al. teaches that both compounds are useful for the same purpose of plasticizing a composition.  Furthermore, dimethyl succinate would have been easily envisaged from the subgenus alkyl succinate, especially when diethyl succinate, which is a homologue of dimethyl succinate differing only by one methyl group, is specifically listed as one such alkyl succinate.  It would have further have been obvious to include a fumed silica, such as CAB-O-SIL in the composition of Terahara et al. as Clearly et al. specifically teach doing so to control the hydration of the composition when placed upon the skin of a patient.  Furthermore, the amount of the fumed silica is a result effective variable that would have been routinely optimized until the desired degree of hydration of the composition is achieved.
Regarding the method of treatment, it would have been obvious to one of ordinary skill in the art to utilize the patch as suggested by Terahara et al. to treat an Alzheimer’s patient as Terahara et al. suggests the active may be used to treat Alzheimer type dementia and which demonstrates reduced amount of adverse effects.
	Regarding the inclusion of lactic acid in the composition, as Cleary et al. specifically teach that lactic acid may be included in the composition as a keratolytic agent, which would have helped to break down the outer layer of skin to which it is applied to aid in the active agent passing through the skin (i.e. a permeation enhancer), one of ordinary skill in the art would have found it obvious to include lactic acid in the matrix of Terahara et al. to further facilitate delivery of the active through the skin to which it is applied.

Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
Applicants response filed December 16, 2021 has been reviewed and is found to be mostly unpersuasive.  
Applicants note the amendments to claim 6 and assert that this resolved the rejection under 35 USC 112(d).  This is found to be persuasive and the rejection is withdrawn above.  
Applicants note the amendments to claim 1 and point out where in the specification support is found for the amendments.
Applicant traverses the 103 rejections of record by arguing that Terehara fails to describe or suggest a composition containing a lipophilic permeation enhancer or solubility enhancer as those components are claimed.  Terehara also fails to describe or suggest a composition which specifically contains a mixture of polyisobutene and polybutene as the sole adhesive agent.  Fleschut and Cleary fail to remedy these deficiencies. 
Based on Terehara and Fleschut a skilled artisan would have been especially motivated to use Fleschut’s acrylic polymer combination in view of the surprising results reported for it and would have had no reason to specifically exclude acrylic polymers from the adhesive matrix of the composition of claim 1 and only include a polyisobutylene/polybutene mixture as the sole adhesive agent.  In short, 
Cleary also fails to remedy the deficiencies of Terehara and Fleschut.  Cleary nowhere describes a composition containing only a mixture of polyisobutylene and polybutene as the sole adhesive agent present and does not mention polybutene.  No combination of the Terehara, Fleschut and Cleary would have resulted in the claimed composition in which containing only a mixture of polyisobutylene and polybutene as the sole adhesive agent present.

Applicants obviousness arguments have been carefully reviewed and are found to be unpersuasive.   
Terehara teaches an adhesive composition that may comprise an adhesive which is preferably polyisobutylene in an amount of 10-50 wt% (para [0012], [0014], [0030]-[0031]).  The composition may further contain a plasticizer which is preferably selected from liquid polybutene or diethyl sebacate, and the plasticizers may be present at 10-50 wt%, giving mixtures of just polyisobutylene and polybutene that overlap with the range recited in instant claim 15. (See para [0032]-[0033]).   
Polyisobutylene is a preferred adhesive and polybutene is a preferred plasticizer, so Terehara teaches a mixture of just polyisobutylene and polybutene as an adhesive polymer and plasticizer mixture.  The composition may contain an adhesive and a plasticizer and polyisobutylene is taught to be a preferred adhesive polymer and polybutene is taught to be a preferred plasticizer.  
Fleschhut teach a transdermal therapeutic system that contains a keto acid penetration enhancer (abstract).  Fleschut is cited for its teaching of levulinic acid as a successful penetration enhancer that retains the tackiness of the adhesive in a transdermal patch and the inclusion of this penetration enhancer is taught and motivated as described in the rejection above.  

Terehara likewise does not contain a teaching away or leading away from the use of just polyisobutylene in a mixture with polybutene. Terehara teaches that polyisobutylene is a preferred adhesive and polybutene is a preferred plasticizer and Terehara teaches  this combination and suggests an embodiment in which this combination of adhesive and plasticizer is present.  (See (para [0012], [0014], [0030]-[0031]).   This mixture is even taught to be present in an amount that overlaps with the claimed amounts.  
Significantly, nowhere in Terehara or Fleschut does it criticize, discredit or the use of a mixture of just polyisobutylene in a mixture with polybutene. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Additionally, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Cleary does not need to teach a mixture of just polyisobutylene in a mixture with polybutene since this is taught in Terehara.  Therefore, all of the claimed components are taught by the prior art references and the combination of these teachings is motivated.  


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/SARAH  CHICKOS/
Examiner, Art Unit 1619


                                                                                                                                                                                                        /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619